ON MOTION FOR REHEARING.
Bell, J.
It is contended that certain facts were overlooked in the decision of this case. It is true that the facts were not stated with absolute fullness, and also that by inadvertence some inaccurate references were made; but there was no such material variation as should require a different judgment. The entire history of the transaction so far as it appears from the petition and exhibits was as follows: After the business was sold by Mrs. Selkirk to Mrs. Wimberly and a mortgage and notes were, on July 14, 1926, executed by the latter for the purchase-money, Mrs. Wimberly sold the business to Mrs. Herrington. Later Mrs. Herrington was desirous of selling to Miss Young. The resale by Mrs. Wimberly was in violation of a stipulation not to sell without the consent of Mrs. Selkirk, and by the terms of the agreement would have accelerated the maturity of the notes. In order to avoid this result, and also to allow the proposed sale to Miss Young, a new agreement was executed between Mrs. Selkirk of the one part, and Mrs. Wimberly, Mrs. Herrington, and Miss Young of the other part, in which *540it was stipulated by the three last named that “in consideration of forbearance by the said Mrs. Selkirk in refraining from foreclosure of said mortgage which the said Mrs. Selkirk by the terms of said contract [the original contract of purchase] has the right to do, . . the undersigned hereby assume the payment and guarantee the payment of $1000 referred to in said contract of the dates set forth in said contract and in the notes given in accordance with said contract,” the agreement being signed on February 7, 1927, in consecutive order by Mrs. Herrington, Miss Young, and Mrs. Wimberly. It also appears that the note for $500 referred to in the petition was originally signed only by Mrs. Wimberly, but that an entry was subsequently made and signed thereon as follows:
“In consideration of the extension of time of payment of within note to Sept. 1, 1929, we hereby guarantee the payment of same upon said maturity of Sept. 1, 1929. This August 31, 1928. [Signed] Mrs. H. S. Herrington (L. S.) Bessie M. Young (L. S.) Mrs. Wm. F. Wimberly Jr. (L. S.).”
The foregoing is the substance of what appears from the exhibits. The facts would seem to show that if contribution is to be had, the plaintiff should look not only to Mrs. Wimberly but also to Miss Young, and that the contribution from Mrs. Wimberly would therefore be in a lesser proportion than was claimed in the petition. In such case the measure of the recovery would be only half as much as was indicated in the original opinion by this court, and the decision is modified to this extent. As previously stated, the fact that the plaintiff may have sued for too much would not render the petition subject to general demurrer; and, regardless of what may be the actual truth of the case, the allegations are to be. taken at face value when considered on demurrer.
According to the exhibits, Mrs. Wimberly was the original debtor, and in the sale by her to Mrs. Herrington it could have been agreed either that she herself would retire the indebtedness, or that Mrs. Herrington would do so. The record does not affirmatively show that Mrs. Herrington undertook to pay the debt as a part of her contract of purchase, or that she at any time thereafter agreed with Mrs. Wimberly to assume the same in its entirety. There is no presumption in Mrs. Wimberly’s favor that the debt was assumed as contended by her; and the petition and exhibits being silent upon the point, the onus will rest upon her to establish such fact as *541a defense. Whether parol evidence will be admissible for this purpose is not a question for decision at this time. We are still of the opinion that the petition stated a cause of action for the recovery of some amount, and therefore that the court erred in sustaining the general demurrer of Mrs. Wimberly.

Rehearing denied.


All the Justices concur.